reports of the united_states tax_court moneygram international inc and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date to qualify as a bank under sec_581 a taxpayer must meet three distinct requirements first it must be a bank or trust company incorporated and doing business under federal or state law second a substantial part of its business must consist of receiving deposits and making loans and discounts third it must be subject by law to supervision and examination by federal or state authorities having supervision over banking institutions p a u s cor- poration is in the money services business its business involves the movement of money through three main chan- nels money transfers money orders and payment processing services during and p undertook a recapitalization that included writing down or writing off a substantial volume of partially or wholly worthless securities p claimed ordinary_loss deductions on disposition of certain of these securities a treatment available only to banks see sec_582 r dis- allowed the ordinary_loss deductions on the ground that p did not qualify as a bank held p during and did not qualify as a bank within the meaning of sec_581 because it did not display the essential characteristics of a bank as that term is commonly understood and because a substantial part of its business did not consist of receiving bank_deposits or making bank loans held further because p was not a bank within the meaning of sec_581 it was ineligible to claim ordi- united_states tax_court reports nary loss deductions on account of the worthlessness of its securities under sec_582 henry todd miller james a bruton james tazwell fuller and peter j anthony for petitioner dana e hundrieser reid michael huey and james l gessford for respondent opinion lauber judge with respect to petitioner’s federal_income_tax for the taxable years and the internal_revenue_service irs or respondent determined deficiencies in the following amounts year deficiency dollar_figure big_number big_number big_number in large part these deficiencies stem from the disallowance of bad_debt deductions that petitioner claimed for and under sec_166 with respect to non-real-estate mortgage investment conduit non-remic asset-backed securities normally losses realized upon the worthlessness of such securities are deductible as capital losses under sec_165 and c under sec_582 however peti- tioner was entitled to bad_debt deductions on account of these losses-deductible in full against ordinary income-if it qualified as a bank within the meaning of sec_581 the parties have filed cross-motions for partial summary judg- ment on this question we conclude that petitioner was not a bank within the meaning of sec_581 and hence that the losses in question must be treated as capital losses we will accordingly grant respondent’s motion for partial sum- mary judgment and deny petitioner’s motion all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar moneygram int’l inc subs v commissioner background is inc incorporated in delaware the following facts are not in dispute moneygram inter- and national headquartered in texas it is the parent of a group of compa- nies that operate a global payment services business this business is conducted chiefly through moneygram payment systems inc mpsi a wholly owned subsidiary incor- porated in delaware we will refer to moneygram inter- national inc and its subsidiaries including mpsi as peti- tioner or moneygram moneygram’s lines of business moneygram has been in business since its core pur- pose is to provide consumers and financial institutions with payment services that are affordable reliable and conven- ient moneygram’s business involves the movement of money through three main channels money transfers money orders and payment processing services moneygram sells money orders and money transfer serv- ices to consumers through agents these agents include banks credit unions supermarkets convenience stores and other retail locations moneygram’s agents range from well- known businesses such as wal-mart during the years in issue albertson’s and cvs pharmacy to thousands of mom and pop convenience stores moneygram sells pay- ment processing services directly to banks and other finan- cial institutions a money transfer involves the transfer of funds from a con- sumer at one location to a consumer at a different location in the united_states or abroad in a typical money transfer a consumer goes to the location of a moneygram agent com- pletes a form and pays the agent the money to be trans- ferred plus a fee this form explicitly states that the agent is not accepting a deposit in a matter of minutes the funds are made available for payment to the designated recipient in various currencies through moneygram’s agent network the fee paid_by the consumer at the sending location is based on the amount to be transferred and the location at which the funds are to be received the sending and receiving agents each receive a commission transaction from moneygram on the united_states tax_court reports moneygram derives its revenue from the transaction fees paid_by consumers and from management of currency exchange spreads on international money transfers moneygram in was the leading issuer of money orders in the united_states it sells money orders under the moneygram brand on a private label basis and under co- branding arrangements with retail agents money orders much like checks can be presented by a consumer to make a payment or receive cash to obtain a money order a cus- tomer enters the location of a moneygram agent and gives the agent cash equal to the money order amount plus a fee the customer receives a blank money order in that amount he completes the money order by filling in the name of the person to whom the money order is to be paid and signing the order once presented for payment the money order is cleared through the federal reserve interbank system typi- cally money orders remain outstanding for fewer than ten days moneygram generally receives a transaction fee from its agents for each money order sold moneygram also derives revenue from the investment of funds remitted by its agents moneygram earns income on these funds until the money orders are cleared through the banking system or if not pre- sented for payment escheat to the relevant state out- standing money orders are classified as payment service obligations and treated as liabilities on moneygram’s consolidated financial statements in the absence of an agreement otherwise when a cus- tomer purchases a money order by giving cash to a moneygram agent the agent must remit these funds to moneygram immediately however moneygram typically enters into agreements with its agents allowing them to retain and use these funds for an agreed-upon period these agreements called delayed remittance agreements set forth a schedule that generally requires agents to remit funds to moneygram twice weekly to effectuate a delayed remittance agreement moneygram and its agent typically execute a master_trust agreement mta under the mta moneygram’s agent accepts appoint- ment as trustee for moneygram the mta defines trust funds as fees face amounts of money orders gift certifi- cates money transfer checks principal amounts of moneygram int’l inc subs v commissioner money transfers and all proceeds from the sale of money transfer services the agent agrees to hold trust funds in trust for moneygram and separate from trustee’s funds funds due moneygram under delayed remittance agree- ments are classified as accounts_receivable and treated as assets on moneygram’s consolidated financial statements moneygram does not charge interest on these accounts_receivable unless a remittance is late in that event the mta states that moneygram may charge interest at the highest legal rate until payment is made with transactions whereas money transfers and money orders usually involve consumers moneygram’s payment systems segment provides services to financial institutions these services generally consist of payment processing including the provision of money orders for sale to financial_institution clients and outsourcing serv- ices for official checks individual financial institutions provide clients with official checks such as bank checks cashier’s checks and teller checks for use in various transactions official checks are commonly used in closings of consumer home and car loans and in other situations where the payee requires assurance of payment and availability of funds financial institutions also use offi- cial checks to pay their own obligations in moneygram provided official check services to more than big_number financial institutions consisting mainly of banks thrifts and credit unions typically moneygram and its customer say a bank exe- cute a payment processing services agreement that lasts between three and five years before the first day on which the bank issues official checks it supplies moneygram with funds equal to its anticipated average daily volume of official checks this is called the first day settlement at the end of each business_day the bank generates a settlement report showing the dollar volume of official checks it issued that day the bank then transfers funds in that amount to moneygram typically before a m central time the next business_day as official checks clear the bank’s account bal- ance with moneygram is drawn down but it is replenished with funds from the next day’s settlement report if a bank issues significantly more official checks than anticipated it sec_144 united_states tax_court reports account balance with moneygram may temporarily go nega- tive in that event moneygram will allow the bank’s official checks to clear but will demand payment from the bank that same business_day moneygram receives fees from financial_institution cus- tomers for its official check services and related money order services moneygram also derives revenue from the tem- porary investment of funds remitted from its financial_institution customers until such time as the official checks and money orders clear outstanding official checks and money orders are classified as payment service obligations and treated as liabilities on moneygram’s consolidated finan- cial statements regulation of moneygram moneygram is registered with the department of the treasury as a money services business msb msbs include money transmitters check cashing services issuers and sellers of money orders and issuers and sellers of trav- elers checks moneygram is subject_to regulation under title of the united_states_code and title of the code of fed- eral regulations which govern money and finance other money transmitters and check issuers such as western union and american express travel related_services are also regulated as msbs as an msb moneygram is subject_to laws covering data protection consumer protection and consumer privacy to anti-money-laundering laws and to state licensing require- ments moneygram is licensed and regulated as a money transmitter by most states the district of columbia and the commonwealth of puerto rico to be licensed as a money transmitter moneygram must satisfy state law require- ments concerning minimum net_worth provision of surety bonds and compliance with operational procedures it must also maintain reserves or permissible investments adequate to meet its outstanding payment obligations the types of securities that are considered permissible investments vary from state to state but generally include u s government securities and other highly rated debt instruments banks are generally regulated under title of the united_states_code and title of the code_of_federal_regulations which govern banks and banking all u s banks are sub- moneygram int’l inc subs v commissioner ject to supervisory regulation by one or more federal banking regulators viz the federal reserve board the office of the comptroller of the currency occ and or the federal deposit insurance corporation fdic all u s banks that receive deposits generally maintain deposit insur- ance through the fdic moneygram is not subject_to regulation under title and it has never been regulated as a bank by any federal banking regulator moneygram has never maintained deposit insurance through the fdic no moneygram affil- iate is incorporated as a bank under state law as a licensed money transmitter moneygram is subject_to financial regu- lation in every state in which it does business generally by officials of the state banking or similar department as a publicly_held_corporation moneygram files with the securities_and_exchange_commission sec forms 10-k annual report pursuant to section or d of the securi- ties exchange act of on its forms 10-k moneygram has described itself as a global payment services company that conducts two business segments global funds transfer consisting primarily of money transfers and money orders and payment systems consisting primarily of payment processing services for financial institutions moneygram has never represented to the sec or to its shareholders that it is a bank or that any part of its business consists of receiving deposits or making loans the financial statements that accompany moneygram’s forms 10-k do not list any loans among its assets and do not list any deposits among its liabilities for moneygram filed with the irs annually form_1120 u s_corporation income_tax return on these returns moneygram classified its business as nondepository credit intermediation business activity code activi- ties within nondepository credit intermediation include money transmitting check clearing and loan brokering on none of these returns did moneygram classify its business as depository credit intermediation business activity codes and activities within depository credit intermediation include the activities of commercial banks savings institutions credit unions and other financial institutions that accept deposits united_states tax_court reports payment services credit agency for moneygram filed with the irs a form_1120 that again classified its business as nondepository credit inter- mediation but while continuing to use business activity code moneygram changed the typed description of its business activity and of its products and services whereas its prior returns had described its business activity as its return described its business activity as banking and whereas its prior returns had described its products and services as money wire transfers its return described its products and services as financial services no meaningful change in moneygram’s mode of operation occurred between and the present controversy at the beginning of moneygram held asset-backed securities valued at approximately dollar_figure billion during and global financial markets experienced turmoil in response ratings agencies undertook reviews of asset-backed securities especially mortgage-backed_securities many of these securities formerly rated a or higher were suddenly downgraded to junk_bond status these securities lost much of their value because its asset-backed securities were no longer rated a or higher and had declined precipitously in value moneygram by yearend had fallen out of compliance with state law requirements concerning permissible assets and minimum net_worth to satisfy state regulators’ liquidity demands and ensure sufficient operational moneygram undertook a recapitalization that included writing down or writing off a substantial volume of partially or wholly worthless asset-backed securities upon completion of this recapitalization in date moneygram brought itself back into compliance with state regulatory demands as a result of this recapitalization moneygram reported on its and federal_income_tax returns substantial losses with respect to its asset-backed securities portfolio these asset-backed securities fell into two categories remic and non-remic the parties have filed a stipulation of set- tled issues that resolves all matters arising from the irs’ disallowance of deductions in connection with moneygram’s disposition of its regular remic interests moneygram int’l inc subs v commissioner the question the parties have submitted for resolution by summary_judgment concerns moneygram’s disposition of its non-remic asset-backed securities on its and federal_income_tax returns moneygram claimed under sec_166 bad_debt deductions of dollar_figure and dollar_figure respectively on account of the partial or com- plete worthlessness of those securities treating these losses as capital losses would have generated no current tax_benefit for moneygram because it had no capital_gains net_income during and against which capital losses could be offset the irs determined that these securities were debts evidenced by a security under sec_165 and hence that moneygram could claim bad_debt deductions as opposed to capital losses only if it were a bank within the meaning of sec_581 see sec_582 the irs determined that moneygram was not a bank and hence disallowed the bad_debt deductions moneygram timely petitioned this court in response to the notice_of_deficiency that followed i summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 we may grant partial summary_judgment when there is no gen- uine dispute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the parties agree on all questions of basic fact and have expressed that consensus by filing cross-motions for partial summary_judgment we con- clude that the question presented is appropriate for summary adjudication ii governing statutory framework sec_165 governs losses petitioner concedes that non- remic asset-backed securities are debts evidenced by a moneygram contends that it made an informal claim_for_refund that increased by dollar_figure the bad_debt deduction it claimed for given our disposition of these cases we need not address the magnitude of the deduction united_states tax_court reports security within the meaning of sec_165 thus losses realized on the worthlessness of petitioner’s non- remic asset-backed securities would normally be treated as losses from the sale_or_exchange on the last day of the tax- able year of a capital_asset sec_165 for corporations capital losses for a particular year are deductible only to the extent of capital_gains for that year sec_1211 sec_166 captioned bad_debts allows a deduction for any debt that becomes wholly worthless or becomes recoverable only in part during the taxable_year sec_166 and sec_166 however provides that t his section shall not apply to a debt which is evidenced by a security as defined in sec_165 because non- remic asset-backed securities are debts evidenced by a security a taxpayer generally cannot claim a bad_debt deduction on account of the partial or complete worthlessness of these securities banks are entitled to special treatment sec_582 pro- vides that n otwithstanding sec_165 and sec_166 subsections a and b of sec_166 relating to allowance of deduction for bad_debts shall apply in the case of a bank to a debt which is evidenced by a security as defined in sec_165 the term bank is defined in sec_581 it provides for purposes of sec_582 and sec_584 the term bank means a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the district of columbia or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fidu- ciary powers similar to those permitted to national banks under authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions such term also means a domestic_building_and_loan_association moneygram does not contend that it is a domestic_building_and_loan_association or that it exercis es fiduciary powers to qualify as a bank as defined by sec_581 therefore moneygram must meet three requirements first it must be a bank or trust company incorporated and doing business under federal or state law second a substantial part of moneygram’s business must consist of receiving deposits and making loans and discounts third moneygram int’l inc subs v commissioner moneygram must be subject by law to supervision and examination by federal or state authorities having super- vision over banking institutions a bank or trust company the first requirement for bank status is set forth in the principal clause of the first sentence of sec_581 for pur- poses of sec_582 and sec_584 the term ‘bank’ means a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the dis- trict of columbia or of any state this clause has a readily ascertainable meaning to be classified as a bank an entity must be incorporated and must be a bank or trust company within the common understanding of those terms the statute’s text makes clear that this first requirement- that an entity be a bank as the term is commonly under- stood-is a distinct requirement separate from the require- ments that it accept deposits make loans and be subject_to banking regulation these latter requirements are set forth in a pair of restrictive relative clauses that follow the prin- cipal clause these clauses specify two features that an entity must have apart from being a bank as commonly under- stood in order to be a bank within the meaning of sec_581 a substantial part of its business must consist of receiving deposits and making loans and it must be subject_to regulation by federal or state banking authorities basic rules of english syntax require that the principal clause of a sentence be given meaning independent from that of suc- ceeding subordinate clauses and elementary rules of statu- tory construction require that we interpret sec_581 so that no clause sentence or word is rendered superfluous void or insignificant see 533_us_167 138_tc_204 in the seminal case in this area the court_of_appeals for the fourth circuit interpreted the predecessor of sec_581 the same principle of construction applies to the second sentence of sec_581 such term also means a domestic building and loan associa- tion an entity can qualify as a bank under this sentence only if it is a domestic building or loan association within the common under- standing of that term since moneygram does not contend that it is a_trust company or a domestic_building_and_loan_association the relevant inquiry is whether it is a bank as the term is commonly understood united_states tax_court reports consistently with these principles see 120_f2d_930 4th cir rev’g 42_bta_1030 the question in staunton was whether an entity chartered as an industrial loan corporation under virginia law was a bank within the meaning of sec_104 of the revenue act of act ch stat pincite the court_of_appeals for the fourth circuit held that the peculiarities of state laws were not deter- minative in answering this question reversing the board_of_tax_appeals this court’s predecessor on that point see staunton f 2d pincite the court_of_appeals thus held that an entity can be a bank for federal tax purposes even though it is not chartered as a bank under state law the court_of_appeals in staunton then considered the defi- nition of bank set forth in sec_104 of the act which was essentially the same as the current definition in sec_581 see 57_tc_180 noting that sec_581 and its predecessor statute encompass nearly the same elements sec_104 provided that the term ‘bank’ means a bank or trust company incorporated and doing business under federal or state law a substantial part of the business of which consist ed of receiving deposits and making loans and which was subject by law to supervision and examination by federal or state banking authorities the court_of_appeals in staunton f 2d pincite quickly determined that a ll of the business of petitioner consists of receiving deposits and making loans and that it was subject_to supervision and examination by virginia banking authori- ties but the court’s analysis did not stop there it went on to consider the sum total of petitioner’s business activities to ascertain whether petitioner comes within the classifica- tion set out in sec_104 of a ‘bank’ and within the general meaning of that term ibid the court_of_appeals concluded that an entity must mani- fest three basic features to be classified as a bank the receipt of deposits from the general_public repayable to the in 44_bta_1204 the board_of_tax_appeals decided to follow the decision of the court_of_appeals in staunton ruling that an industrial loan corporation could be a bank within the meaning of sec_104 of the act even though it was not chartered as a bank under state law moneygram int’l inc subs v commissioner depositors on demand or at a fixed time the use of deposit funds for secured loans and the relationship of debtor and creditor between the bank and depositor staunton f 2d pincite the court determined that the industrial loan company displayed these features which it described as the bare requisites for bank status and also noted that it was eligible for membership in the federal reserve system id pincite because the taxpayer possesse d the essential characteristics of a bank received deposits made loans and was subject_to banking regulation the court held that its activities brought it within the express terms of this statute as well as within the commonly understood definition of a ‘bank’ id pincite the court_of_appeals for the fourth circuit has described the interpreta- tive technique it adopted in staunton as a practical commercial functional approach to determining what con- stitutes a bank 121_f2d_981 4th cir under staunton and its progeny an incorporated entity will satisfy the first requirement of the sec_581 definition even though it is not chartered as a bank under state law if it possesses the essential characteristics of a bank moneygram and its affiliates are organized under delaware general corporation law no moneygram affiliate is char- tered as a bank under the law of any state in order to be in safe deposit trust co of balt f 2d pincite the court of ap- peals for the fourth circuit brought the same practical commercial func- tional approach to interpretation of sec_117 of the revenue act of stat pincite that provision afforded certain tax benefits to a bank or trust company incorporated under the laws of the united_states or of any state a substantial part of whose business is the receipt of deposits the court ruled against the taxpayer we entertain no doubt that the taxpayer is a ‘trust company incorporated under the laws’ of maryland but we do not think it can qualify under the second and equally essential clause of the exempting statute ‘a substantial part of whose busi- ness is the receipt of deposits’ safe deposit trust co of balt f 2d pincite in that case as in staunton the court treated the statutory re- quirement that an institution be a bank or trust company as distinct from the requirement that it accept deposits see also 125_f2d_440 2d cir holding that an industrial loan corporation forbidden by connecticut law to receive depos- its was nevertheless a bank under the predecessor to sec_581 in part because in other essential respects it admittedly fell within the defini- tion united_states tax_court reports classified as a therefore moneygram must possess the essential attributes of a bank we find that it does not do so bank under sec_581 moneygram does not meet the bare requisites for bank status enumerated in staunton f 2d pincite the amounts that moneygram seeks to characterize as deposits consist of funds held by moneygram for temporary invest- ment that are remitted by its money order agents and its big_number financial_institution customers these agents and institutions are connected with moneygram by preexisting contractual relationships members of the public who lack these business connections with moneygram cannot make the types of payments it seeks to characterize as deposits for this reason moneygram would not appear to recei ve deposits from the general_public see id pincite austin state bank t c pincite the term general_public in the staunton definition differentiate s between deposits received from sources in some way connected with the bank and those received from ordinary and unrelated customers of banking services moreover funds so held by moneygram are not repayable to the depositors on demand or at a fixed time see staunton f 2d pincite rather these funds are payable to third-party payees when the checks and money orders clear through the banking system moneygram’s business likewise does not involve the use of deposit funds for secured loans see staunton f 2d pincite the items that moneygram seeks to characterize as loans consist primarily of amounts due to moneygram that its agents are permitted to retain temporarily under delayed remittance agreements pursuant to the mta the agents hold these funds not as borrowers but as trustees for moneygram under a_trust agreement these items are classified on moneygram’s books not as loans but as accounts_receivable whereas banks normally charge interest on their loans moneygram charges no interest on these accounts_receivable unless they are past due and moneygram does not use deposit funds to make these sup- posed loans see ibid quite the contrary the supposed loans consist of supposed deposits that moneygram’s agents have not yet made the nor does moneygram possess any other characteristics that bring it within the commonly understood definition of moneygram int’l inc subs v commissioner the definition of a ‘bank’ see staunton f 2d pincite moneygram is not regulated as a bank by the federal reserve board the occ or the fdic and it is not eligible for membership in the federal reserve system rather it is regulated as an msb federal banking regulations specifically exclude msbs from bank see c f_r sec d id sec dollar_figure predecessor of sec d in effect for the tax years at issue moneygram is licensed and regulated by the states in which it does business not as a bank but as a money trans- mitter check cashing services and issuers of travelers checks are not commonly understood to be banks and moneygram stands on no stronger footing in this respect moneygram does not contend that it possesses the essen- tial characteristics of a bank as that term is commonly understood rather it contends that this first requirement does not exist and that sec_581 requires only that an institution accept deposits make loans and be regulated by a banking authority as discussed previously this argument fails as a matter of statutory construction it renders mean- ingless the principal clause of the first sentence of sec_581 and the argument must be rejected for that reason in any event the case on which moneygram principally relies-austin state bank-does not support its position the taxpayer there was incorporated as a bank under the laws of the state of indiana austin state bank t c pincite the taxpayer looked like a bank conducted business like a bank and believed it was a bank id pincite that peti- tioner was a bank we concluded is not open to serious question id pincite because the taxpayer was plainly a bank in the commonly accepted sense of that term t he parties agree d that the only part of sec_581 whose application to petitioner was doubtful was the stat- the mere fact of state supervision does not transform moneygram into a bank msbs are frequently supervised by the same state authority that regulates banks in idaho for example the department of finance regulates banks and money transmitters as well as collection agencies and cemeteries see idaho code ann secs being regu- lated by a state authority having supervision over banking institutions may enable moneygram to satisfy the third requirement of the sec_581 definition but state regulation without more does not make moneygram a bank or trust company as commonly understood united_states tax_court reports ute’s second requirement namely that a substantial part of its business consist of receiving deposits and making loans id pincite the commissioner argued in austin state bank that the bank made too few loans and that it accepted too few deposits from the general_public to have these activities regarded as a substantial part of its business we rejected that argument and held that the bank satisfied the sec_581 definition see t c pincite because we empha- sized in austin state bank that the taxpayer was a bank and hence satisfied this part of the sec_581 definition our opinion in that case clearly does not support the proposition that this first requirement does not exist rather the rea- soning and holding of austin state bank are fully consistent with the interpretation of the statute enunciated above an entity is not a bank or trust company incorporated and doing business under sec_581 unless it is a bank or trust company within the ordinary meaning of those words id pincite in sum moneygram is not chartered as a bank is not regulated as a bank and does not manifest the bare req- uisites for bank status established in staunton and its progeny because moneygram does not display the essential characteristics of a bank as that term is commonly under- stood and because the requirements of sec_581 are conjunctive rather than disjunctive moneygram is not a bank for purposes of sec_582 b receiving deposits and making loans the conclusion that moneygram is not a bank as the term is commonly understood would suffice for us to grant respondent’s motion for partial summary_judgment we will nevertheless consider for the sake of completeness moneygram’s ability to satisfy the second requirement of the sec_581 definition namely that a substantial part of its business consist of receiving deposits and making loans we find that receiving deposits and making loans do not con- stitute any meaningful part of moneygram’s business much less a substantial part in most or all states moneygram appears to be subject by law to su- pervision and examination by state authority having supervision moneygram int’l inc subs v commissioner receiving deposits the term deposit for purposes of sec_581 is not defined in the statute the regulations or the legislative his- tory we therefore employ the standard tools of construction to discern its meaning the starting point is the statutory language 437_us_322 we also consider relevant legal authority and the statute’s purpose and context 546_us_481 489_us_803 it is a fundamental canon of statutory construction that the words of a statute must be read in their context and with a view to their place in the overall statutory scheme at least since staunton courts have held that business realities rather than labels control in determining whether a bank receives deposits within the meaning of sec_581 and its predecessors in staunton the entity accepted funds from the public and as evidence thereof issued certificates of investment to its customers the court_of_appeals for the fourth circuit concluded that this terminology was employed to comply with virginia regulations governing industrial loan corporations and that the funds held under these certificates of investment were functionally equivalent to bank_deposits see staunton f 2d pincite in morris plan bank f 2d pincite the entity accepted funds from the public and issued to its customers certificates of indebtedness that were similar to the certificates of investment in staunton the court_of_appeals for the second circuit held that the entity was a bank under the predecessor to sec_581 names are not what control realities do it issued the certificates of indebtedness in form similar to that of deposit books used by savings banks ibid under this functional approach courts have ascertained whether a bank receives deposits by considering the pur- pose for which customers transfer the funds and the terms under which the bank holds the funds the court_of_appeals over banking institutions see sec_581 respondent contends that moneygram nevertheless fails to satisfy the third requirement of sec_581 because it is not regulated by any banking authority as a bank since we conclude that moneygram fails to satisfy the first and second require- ments we need not decide whether it meets the third requirement united_states tax_court reports for the fourth circuit noted in staunton f 2d pincite strictly speaking the term bank implies a place for the deposit of money as that is the most obvious purpose of such an institution originally the business of banking consisted only in receiving deposits such as bullion plate and the like for safe-keeping until the depositor should see fit to draw it out for use courts following staunton have repeatedly described deposits as funds that customers place in a bank for the purpose of safekeeping see 260_f2d_578 10th cir rev’g 29_tc_272 305_f2d_610 9th cir purchase of thrift certificates was a deposit transaction the money to be kept safely for the purchaser and to be repaid id pincite depositors place their money in banks primarily for safekeeping rev’g in part 33_tc_720 and 33_tc_572 16_tc_769 the main purpose of a deposit is safekeeping state courts as well as federal courts have defined deposits in this way see eg appeal of metro life ins co a pa the term ‘depositor’ must be understood in its pop- ular sense as one who has intrusted money to a bank for convenient safe-keeping subject_to his control in staunton f 2d pincite the court_of_appeals described deposits as funds that are repayable to the depositor on demand or at a fixed time in practice banks generally hold deposits for extended periods in the commercial banking industry deposit relationships represent the most favorable source of funds since the ability of a bank to attract and retain core_deposits is the main factor in the size and scope of its business most banking services are designed to keep and develop those deposit relationships once a deposit relationship is established it generally will be retained all things being equal for a period of time with little if any need for the bank to engage in further direct mar- keting efforts 681_fsupp_698 n d ala see also s bancorporation inc v commissioner 847_f2d_131 4th cir aff ’g tcmemo_1986_601 the first definition of deposit in many dictionaries is something placed or entrusted for safekeeping specif money put in a bank e g webster’s new world dictionary moneygram int’l inc subs v commissioner 2d coll ed on deposit means placed or entrusted for safekeeping ibid american heritage dic- tionary 5th ed defining deposit as a verb to mean t o give over or entrust for safe keeping or t o put money in a bank or financial_account in its broadest sense deposit can mean something deposited or left lying like mineral deposits or volcanic ash webster’s new world dictionary but construing statutory language is not an exercise in ascertaining ‘the outer limits of a word’s defini- tional possibilities ’ fcc v at t inc 562_us_397 quoting dolan u s pincite the significance of a word is derived from its unambiguous meaning in its con- text notwithstanding to alternative meanings in other contexts see 555_us_379 as used in sec_581 the term deposits plainly refers to deposits of the sort received by banks it thus has a specific meaning narrower than its broadest reach see commissioner v valley morris plan f 2d pincite the term deposit has always had a meaning of its own peculiar to the banking business its susceptibility the funds that moneygram seeks to characterize as deposits are funds that it receives from its agents and financial_institution customers which it invests temporarily until money orders and official checks clear through the banking system moneygram’s public financial statements do not describe these funds as deposits rather these amounts are shown on its books as payment service obligations until moneygram on its federal tax returns described its business as nondepository credit intermediation thereby representing that it does not receive deposits the forms com- pleted by moneygram’s money order customers explicitly state that moneygram is not receiving deposits as an msb moneygram is prohibited by law from receiving actual deposits see u s c sec nor do the funds that moneygram receives display the essential features of bank_deposits customers do not place funds with moneygram for safe keeping nor does moneygram hold its customers’ funds for extended periods of time as part of its capital structure quite the contrary moneygram’s customers expect that it will transmit the funds to the payee instantaneously in the case of money transfers or the moment the payee presents the instrument united_states tax_court reports for payment in the case of money orders except in rare cases of escheat money orders typically remain outstanding for fewer than ten days moneygram has brought to our attention no bank whose deposits turn over this rapidly see safe deposit trust co of balt f 2d pincite con- cluding that funds held by trust company as fiscal agent for favored corporations were clearly not the ordinary commer- cial deposits which banks receive the same analysis applies to moneygram’s official check services banks provide funds to moneygram for the proc- essing of official checks not for safekeeping to open an account a bank must provide to moneygram funds equiva- lent to the amount of the official checks it estimates it will issue on an average daily basis after making its initial settlement report the bank must provide to moneygram the amount of the official checks it issued the previous day this daily process of drawing down and replenishing the account continues indefinitely for the life of the agreement between moneygram and its customer moneygram accepts these funds not to satisfy its customers’ need to protect their own money from risk of loss but to protect itself from risk of loss in the event its customer should default or delay in payment this account is essentially a short-term holding tank for funds in transit and the funds in it are not bank_deposits in any sense of the word moneygram’s business consists of moving its customers’ money from point a to point b as quickly as possible the funds it holds pending completion of that service are not when a customer cancels a transaction or the payee delays in pre- senting the instrument for payment moneygram may end up holding its customers’ funds longer than expected but people patronize moneygram to move money not to hold it the fact that the service offered by moneygram sometimes is not completed or has its completion date de- ferred does not transform the service into the receipt of a bank deposit cf state ex rel meyer v am comty stores corp n w 2d neb for purposes of state law making it illegal for a nonbank to receive deposits an entity engaged only in the electronic transfer of funds was not engaging in either a banking or savings and loan business ap- peal of metro life ins co a pincite for purposes of state insolvency law guaranteeing preferential payment of deposits trust company hold- ing mortgage collections as agent for its principal held a running account of the collections made that had none of the ordinary incidents of a deposit moneygram int’l inc subs v commissioner placed with it for safekeeping and are not held for any mean- ingful period of time its money order customers are explic- itly told that they are not making deposits and these funds are reflected on its financial statements not as deposits but as receiving deposits does not constitute any meaningful part much less a substantial part of moneygram’s business it does not qualify as a bank under sec_581 service obligations because payment making loans in order to satisfy the second requirement of the sec_581 definition a substantial part of the institution’s busi- ness must consist not only of receiving deposits but also of making loans as with the term deposits we interpret the term loans according to the ordinary meaning of that word we also consider relevant legal authority and the statute’s purpose and context dolan u s pincite a loan is defined as a sum of money lent at interest black’s law dictionary 10th ed given the context in which the phrase making loans appears a loan for purposes of sec_581 must be made in a form similar to that of a bank loan a bank loan is memorialized by a loan instrument is repayable with interest and generally has a fixed and often lengthy repayment period see eg c f_r sec dollar_figure bank loan to a political_candidate or committee does not constitute a political_contribution if it is made in the ordinary course of business b ears the usual and customary interest rate assures repayment is evi- denced by a written instrument and is subject_to a due_date or amortization schedule in staunton f 2d pincite the entity was an industrial loan corporation that made loans to any one having accept- able credit or collateral its loans were evidenced by printed forms of notes signed by the borrower and the loans were repaid by the borrower in regular installments the institu- tion derived its income exclusively from interest charged on these loans the court_of_appeals concluded that the com- pany was a bank because among other things it lent money to third parties on terms consistent with the common understanding of bank loans id pincite the items that moneygram seeks to characterize as loans consist primarily of amounts due moneygram that it sec_144 united_states tax_court reports agents are permitted to retain temporarily under delayed remittance agreements under these agreements the agents typically forward to moneygram twice weekly rather than daily the cash that agents receive from money order cus- tomers the mta that implements these agreements classi- fies the agents holding funds for transmission to moneygram as trustees not as borrowers these items are classified on moneygram’s books not as loans but as accounts receiv- able and whereas banks invariably charge interest on their loans moneygram does not charge interest on these accounts_receivable except in the unusual circumstance where the account is past due most corporations have among the assets on their balance_sheet accounts_receivable from customers agents and other persons any company having accounts_receivable must specify the period within which it expects its customers to pay such accounts some invoices may say that they are pay- able immediately upon receipt other invoices may afford the customer days to pay moneygram’s deferred remittance agreements simply specify the period-generally half a week-within which its agents are expected to transmit to moneygram the sums they owe moneygram these agree- ments do not give rise to loans within the meaning of sec_581 any more than garden variety payment terms speci- fied by any business give rise to loans were that not so any company that has accounts_receivable on its balance_sheet could plausibly contend that it satisfies this require- ment for bank status loans are an we conclude that moneygram’s accounts_receivable do not constitute loans within the meaning of sec_581 the supposed inevitable consequence of moneygram’s business model its agents accept cash from customers and pay that cash to moneygram several days later as previously agreed this pattern is not unique to moneygram but is the pervasive pattern for all businesses that sell goods or services and receive deferred payment c petitioner’s arguments moneygram cites policy considerations as support for its submission that it should be allowed bad_debt deductions for its securities losses according to moneygram sec_582 recognizes that certain institutions hold securities not for moneygram int’l inc subs v commissioner speculation or profit but because of government regulation and as part of their ordinary course of doing business moneygram notes that state regulators require it to hold highly rated securities to protect its customers and that it was forced to sell its non-remic asset-backed securities to ensure continued compliance with regulatory mandates because it incurred these losses in the ordinary course of its business moneygram insists that ordinary_loss deductions should follow the question before us is not whether the rule petitioner advocates reflects sound policy but whether congress enacted petitioner’s preferred rule the answer to the latter question is certainly no many businesses may plausibly contend that they incur investment losses in the ordinary course of their business but congress has determined that such losses can give rise to bad_debt deductions under sec_166 only if the business in question is a bank the legislative_history shows that congress acted delib- erately in limiting the benefits of sec_582 to banks as opposed to other financial institutions when enacting the predecessor statute in congress explicitly stated that it intended to limit bad_debt deductions for securities losses to banks to the exclusion of life_insurance_companies which had argued for similar treatment see h_r conf rept no pincite 1942_2_cb_701 moneygram has offered no policy rationale why msbs should enjoy better treatment than life_insurance_companies and even if moneygram could enunciate such a rationale we are bound by the language of the statute that congress actually enacted see 516_us_235 270_us_245 85_tc_168 d conclusion moneygram does not possess the essential characteristics of a bank as that term is commonly understood and it does not have as a substantial part of its business receiving deposits or making loans moneygram is not regulated as a bank or regarded as a bank by any federal or state bank regulator moneygram is a money services business as a consequence of the services it provides it holds amounts due from its agents as accounts_receivable and it places in tem- united_states tax_court reports porary investments the funds corresponding to its payment service obligations innumerable msbs and other financial institutions act similarly but this does not make them banks we think it absolutely clear that congress never intended an institution such as moneygram to qualify as a bank within the meaning of sec_581 because moneygram during and was not a bank it was ineligible to claim bad_debt deductions on account of the partial or com- plete worthlessness of its non-remic asset-backed securi- ties we will therefore grant respondent’s motion for partial summary_judgment and deny petitioner’s motion in consideration of the foregoing an appropriate order will be issued f
